Citation Nr: 1523499	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-32 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for prostate surgery scars.

2.  Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969 and from July 1974 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

Additional evidence added to the record since the most recent July 2014 supplemental statement of the case (SSOC) is no pertinent to the two claims on appeal.  Thus, a remand is not necessary for the issuance of another SSOC.


FINDINGS OF FACT

1.  Erectile dysfunction results in impairment/loss of erectile power, without deformity of the penis.

2.  Prostatectomy scars are not painful and/or unstable, are not nonlinear scars with an area greater than 144 square inches or greater; are not deep nonlinear scars with an area of at least 6 inches; and are not located on the head, face, or neck.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.115b, Diagnostic Code 7522 (2014). 

2.  The criteria for an initial compensable rating for prostatectomy scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.118, Diagnostic Codes 7801-7805 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA medical examinations in April 2012 and July 2014.  The examination reports are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Erectile Dysfunction

The record reflects the Veteran underwent a prostatectomy in May 2010.  The May 2012 rating decision on appeal reflects service connection was granted for erectile dysfunction as a result of the service-connected prostatectomy.  An initial noncompensable rating was assigned under Diagnostic Code 7522 pertaining to deformity of the penis with loss of erectile power.  

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Under Diagnostic Code 7522, deformity of the penis with loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31. 

In order to warrant a compensable rating for erectile dysfunction there must be competent evidence that it causes penile deformity.  On VA examination in July 2014, the examiner reported the penis was normal.  This is the most probative evidence as to the severity level of this condition.

The competent objective medical evidence establishes that no penile deformity is present.  No evidence of any penis removal or penis removal of glans, or testis atrophy, or removal, is present either.  The evidence clearly demonstrates that the Veteran has impairment due to loss of erectile power; however, without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  Therefore, the service-connected disability of erectile dysfunction does not approximate or more nearly approximate to the criteria for a 20 percent rating at any time during the appeal.  The Board notes that although the Veteran has been assigned a noncompensable rating for his erectile dysfunction, he has been awarded special monthly compensation under the provisions of 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  An initial compensable rating for erectile dysfunction is not warranted. 

Scars

The record reflects the Veteran underwent a prostatectomy in May 2010.  The May 2012 rating decision on appeal reflects service connection was also granted for prostatectomy scars and an initial noncompensable rating was assigned.  The Veteran seeks an initial compensable rating for his prostatectomy scars.  

The Veteran's service-connected prostatectomy scars have been rated under the Diagnostic Code for other effects of scars not evaluated under Diagnostic Codes 7801-7804, to include limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  Higher ratings are warranted for even greater areas.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square cm) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering over the skin.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The April 2012 VA examination report notes that the surgical scars were not painful and/or unstable, and that the total area of the related scars was not greater than 39 square cm (6 inches).  

The July 2014 VA skin examination report reflects 6 deep non-linear scars on the abdomen with a total area of approximate 2.1 cm.  The examiner noted the Veteran's report that the scars are well healed, without pain or tenderness.  The report of examination reflects a determination that none of the scars were unstable with frequent loss of covering of skin over the scar, that none of the scars were both painful and unstable, and that none of the scars were disfiguring.  It was noted that the scars had no impact on the Veteran's ability to work.  

The evidence of record does not support a compensable rating for prostatectomy scars at any time during the appeal period, primarily based on the VA examination reports that provide the most probative evidence as to the severity of this disability.  Although the Veteran referenced use of absorbent materials in his October 2013 substantive appeal, his prostate cancer has been separately rated under Diagnostic Code 7528 based on voiding dysfunction requiring use of absorbent materials.  

The Board has considered other potentially applicable diagnostic codes and finds no basis upon which to assign a compensable rating.  The scars do not cover an area of 6 square inches (39 square cm) or greater, and hence do not warrant a rating under 7801.  Additionally, while the Veteran's scars were found to be superficial, they were also noted as being linear, and do not impact an area of 144 square inches (929 square cm) or greater, and hence do not warrant a rating under Diagnostic Code 7802.  Moreover, the scars are not shown to be unstable or painful.  Finally, there is no indication that the scars impose any loss of function or interfere with activities.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.  Accordingly, an initial compensable rating for prostatectomy scars is not warranted.  

Extraschedular Consideration

The Veteran's service-connected erectile dysfunction results in impairment due to loss of erectile power.  Loss of use is considered in the special monthly compensation provisions.  His prostatectomy scars are not painful or unstable and do not limit function.  The rating criteria reasonably describe the Veteran's disability levels and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned noncompensable evaluations for the service-connected erectile dysfunction and prostatectomy scars are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  


ORDER

An initial compensable rating for erectile dysfunction is denied. 

An initial compensable rating for prostatectomy scars is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


